Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  Claims 15 and 17 should recite “0.50%” and “0.40%”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10327466. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding claims 1 and 2, the ‘466 patent teaches 
A process of manufacturing a fruit snack product, comprising the steps of: heating fruit juice concentrate having substantially a 30% moisture content, vacuuming moisture from the heated fruit juice concentrate; mixing the heated and vacuumed fruit juice concentrate with a fruit puree; mixing the heated and vacuumed fruit juice concentrate and fruit purees with a gelling agent to produce a mixture of the heated and vacuumed fruit juice concentrate, the fruit purees and the gelling agent; heating the mixture; vacuuming excess moisture from the heated mixture to produce a 15% to 20% moisture content, and depositing the heated and vacuumed mixture in a Mogul machine to produce the fruit snack product, wherein the fruit snack product consists of the fruit juice concentrate to obtain a moisture content of substantially 20%, the fruit puree, tri-sodium citrate, gelatin, pectin, citric acid, natural flavor, natural color and vitamin C(claim 1).
Regarding claim 3, the ‘466 patent teaches wherein the gelatin and the pectin are provided in a ratio of about 10 to 1(claim 2).
Regarding claim 4, the ‘466 patent teaches wherein the gelatin comprises 1 part gelatin and two parts water prior to mixing the gelling agent with the fruit juice concentrate(claim 3).
Regarding claim 5, the ‘466 patent teaches wherein the produced fruit snack product has a translucent appearance(claim 4).
Regarding claim 6, the ‘466 patent teaches curing the produced fruit snack product for substantially 24 hours(claim 5)
Regarding claim 7, the ‘466 patent teaches wherein the fruit juice concentrate is pineapple juice concentrate(claim 6).
Regarding claim 8, the ‘466 patent teaches wherein the fruit puree is apple puree(claim 7).
Regarding claim 9, the ‘466 patent claims do not specifically recite that the fruit snack product does not include added sugars or corn syrups. However, the specification of the ‘466 patent teaches that the fruit-based snack product does not contain added sugars or corn syrup(col 2, line 4-9). Therefore, it would have been obvious to exclude those components based on the disclosure of the ‘466 patent. 
The process of claim 10, wherein the fruit juice and fruit purees are derived from only fruit-derived ingredients(claim 8).
Regarding claim 11, the ‘466 patent teaches wherein the fruit snack product contains only natural ingredients(claim 9).
Regarding claim 12, the ‘466 patent teaches wherein the mixture is heated to about 190 degrees Fahrenheit(claim 10).
Regarding claims 13-19, the ‘466 patent teaches the fruit juice concentrate is pineapple juice concentrate and the fruit puree is apple puree, and wherein the pineapple juice concentrate is about 76.25% of the fruit snack product, the apple puree is about 7.45% of the fruit snack product, the tri-sodium citrate is about 0.50 of the fruit snack product, the gelatin is about 10.5% of the fruit snack product, the pectin is about 1.0% of the fruit snack product, the citric acid is about 0.40 of the fruit snack product, the natural flavor about 1.50% of the fruit snack product, the natural color is about 2.0% of the fruit snack product, and the vitamin C is about 0.40% of the fruit snack product(claim 11).
Regarding claim 20, the ‘466 patent claims do not specifically recite heating the fruit juice concentrate to a temperature of substantially between 250 F to 300F. However, the specification of the ‘466 patent teaches heating the fruit juice concentrate to a temperature of substantially between 250 F to 300F(col 2, line 48-55). Therefore, it would have been obvious to heat the fruit juice concentrate of the instant claims to a temperature of substantially between 250 F to 300F based on the disclosure of the ‘466 patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5-20 are rejected under pre-AIA  35 U.S.C. 103a as being obvious over Soumya et al (US 2002/0168460 A1) in view of Bates et al (“Principles and practices of small- and medium-scale fruit juice processing” FAO Agricultural Services Bulletin 146 2001, pages 75, 76, 83 and 84) or over Soumya et al (US 2002/0168460 A1) and applicant’s admitted prior art (specification paragraph 0031) further in view of Yusuf et al (US 2005/0260329 A1).
Soumya et al (Soumya) teaches a process of manufacturing a gelled fruit snack (abstract and paragraphs 0001, 0034 and 0131-0140).  Soumya teaches that the snack comprises nutritive carbohydrates which are 5-100% fruit solids derived from a group including fruit juice concentrates, powders, and/or purees; gelling agents including about 0.5-2% pectin and 1-6% gelatin; acidulants; flavoring agents; coloring agents; trisodium citrate; and stabilizers such as sodium bisulfate and potassium (abstract and paragraphs 0030, 0032, 0034, 0037, 0039, 0040, 0043, 0046, 0051, 0064-0066, 0081 and 0084-0086 and claims 1, 3, 4, 10, 14, 17, 23, 24, 31-33, 44, 45, 48 and 50).  
Regarding the process steps of claims 1,2,3,5,10,12,20, Soumya teaches that the process of manufacturing comprises providing a fluid base containing carbohydrate sweeteners, including fruit solids, fruit purees and/or fruit juice concentrates; and gelling agents such as pectin, carrageenan and gelatin; heating the base composition to above 130F, preferably from about 170-200F to reduce the composition to about 75-86% solids (i.e. a moisture content 14-25%); and depositing to form the snack by conventionally well-known starch mold casting, often referred to as the Mogul system (paragraphs 0021-0025, 0093-0094, 0096, 0097 and 0118-0120 and Figure 1 steps 12, 15, 15, 20 and 21).  
As Soumya exemplifies the heating of the base composition to reduce the moisture content with vacuum cooking (Example 1, paragraphs 0131-0134), the use of vacuum treatment of the heated blend would have been an obvious suggestion of the prior art for the same purpose of reducing the moisture.  It is noted that the vacuum treatment is exemplified on a composition without the gelling agent pectin, however as Soumya generally teaches of combining the gelling agent into the composition followed by heat treatment/moisture reduction treatment, the use of the exemplified heat treatment on a composition containing the fruit sweeteners and pectin would have been an obvious suggestion of the prior art.  Furthermore, it would have been additionally obvious to use vacuum heat treatment for moisture reduction as it was economical and widely available as shown by Bates (page 75, 8.4 Concentration, paragraph 1); and to switch the order of performing process steps, i.e. the order of the addition of the ingredients (pectin) into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Regarding mixing the fruit juice concentrate with fruit purees as recited in claim 1, and the fruit juice and fruit purees as only derived from fruit ingredients as recited in claim 10, as Soumya teaches that the snack comprises nutritive carbohydrates which are 5-100% fruit solids derived from a group including fruit juice concentrates, purees and powders (claims 23 and 33) the combination of a fruit juice concentrate, fruit purees, and fruit powders, wherein the fruit component was derived only from fruit ingredients would have been an obvious suggestion of the teachings of the prior art.  
Regarding heating a fruit juice concentrate with 30% moisture and vacuuming moisture from said concentrate as recited in claim 27, the teachings of Soumya are considered to encompass or make obvious forming a mixture of fruit purees, fruit juice concentrates and fruit juice powders for treatment as discussed above.  Soumya is silent to a step of heating and vacuuming moisture from a fruit juice concentrate with a moisture content of 30%, however applicant admits that typically commercial juice concentrate was known to have a moisture content of about 30% (paragraph 0031) and Bates et al (Bates) teaches that fruit powder was formed from vacuum and heat treatment (vacuum dehydration) of concentrated fruit juice which had a concentration of over 70Brix and thus a moisture content of about 30% or less (page 75, last paragraph, page 76 all, page 83 paragraphs 3 on).  It would have been obvious to one of ordinary skill in the art for the fruit powder which is combined with the gelling agent and other fruit ingredients of Soumya to be produced in a known manner, including heating and vacuuming excess moisture from juice concentrate in view of Bates, wherein the fruit juice concentrate was known to have a moisture content of about 30% as shown by Bates and/or applicant’s admitted prior art.  To provide a taught ingredient through known production methods would have been obvious common sense and within the purview of one of ordinary skill in the art.  The prior art encompasses heating a fruit juice concentrate with about 30% moisture and vacuuming moisture therefrom.  
Regarding the method of claim 1 as forming a first mixture consisting of the moisture reduced fruit juice concentrate, the fruit purees and gelling agent, Soumya teaches of a first mixture for treatment that is a base blend comprising sugars (including any fruit based ingredients), calcium sequesterant, lipid such as oil or fat, supplemental dry gelling agents, hydrated gelling agents and hydrated pectin (paragraphs 0093 and 0094).  As Soumya also teaches that the fruit components including fruit juice powder, concentrate and puree can be up to 100% of the sweetener component (paragraphs 0034 and 0040); that sequestrants and fats are optional components (paragraphs 0062-0064 and 0076-0078); and that pectin was a gelling agent (paragraph 0043), the teachings of Soumya encompass or at least make obvious a first mixture consisting of the fruit ingredients and gelling agent.
Additionally, in regards to the claimed mixture recited in claim 1, it is noted that although it is claimed to provide two ingredient compositions consisting of the named ingredients, there is nothing in the claims that requires only those two compositions in the final composition; in other words, an additional method step may be included which would add other ingredients to the final product. Thus the teachings of Soumya which encompass or at least make obvious providing a composition comprising fruit puree, a flavoring agent, gelatin, pectin, a stabilizer, acidulant, coloring agent, fruit flavoring and fruit juice are considered to make obvious the instantly claimed invention, wherein other ingredients that may be included in the mixture of Soumya could be added in other steps and to switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.
Regarding the addition of a second mixture to the first mixture, wherein the second mixture consists of a natural flavoring agent and a natural coloring agent as recited in claim 1, Soumya teaches that the composition comprises fruit flavors and natural coloring agents(paragraphs 0040 and 0084).  Soumya teaches that the coloring agents and flavoring agents were added to the base composition after heating of the first mixture (Figure 1, reference characters 22, 24, 34 and 36 and paragraphs 0094, 0096-0101 and 0116).  Soumya is not specific to the recited additives as premixed into a second mixture before adding to the base composition, however, the step of combining additives together before addition to a base composition is not seen to materially affect the process as it is considered a switched order of ingredients added to the same final mixture; regardless of whether the ingredients are premixed or not, both processes result in the same effect of the additives being included with the base mixture after heating, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.
As discussed above, Soumya teaches a process of manufacturing a gelled fruit snack comprising forming a mixture with fruit juice concentrate, natural colors and flavors and gelling agents including pectin and gelatin that are deposited for curing.
Soumya is silent to the fruit snack product as translucent in appearance as recited in claim 5 and to adding natural flavors to the deposited fruit juice concentrate as recited in claim 1.
Yusuf et al (Yusuf) teaches of a center filled fruit snack, wherein the deposited center filled fruit snack is completely enrobed with gummy material; a first portion of the fruit snack is deposited into the mold, followed by a second fruit snack portion and filling and then a third fruit snack sealing portion (abstract, paragraphs 0002, 0017, 0019, 0020, 0035, and claims 1 and 16).  Yusuf teaches that the gummy material may comprises fruit juice concentrate and natural colors and flavors (paragraphs 0046, 0047, 0050 and 0053).  As Yosef teaches of depositing multiple portions, the teachings of Yosef encompass depositing a first gelled snack portion followed by depositing a second or third fruit snack gelled portion with natural colors and flavors on the deposited first portion.  Yusuf teaches that the product has a desirable appearance, is translucent making a filling translucent through the shell, and that gelatin and pectin are preferred gelling agents because they provide a clean, translucent product (paragraphs 0015, 0046, 0048, 0072 and claims 6 and 17).  Yusuf teaches that the product provides a highly desirable flavor burst and immediate textural sensation upon initial consumption (paragraph 0003).
Regarding the fruit snack product as translucent in appearance as recited in claim 5 and to adding natural colors and flavors to the deposited fruit juice concentrate as recited in claim 1, it would have been obvious for the fruit snack as taught by Soumya to be a substantially translucent product with a center fill, formed by depositing a fruit juice concentrate first portion, followed by a fruit juice concentrate and filling second portion and a fruit juice concentrate third potion, wherein the third portion comprises natural colors and flavors in order to form a center filled fruit snack with desirable appearance and a highly desirable flavor burst and immediate textural sensation upon initial consumption in view of Yusuf.  

Regarding the gelatin and pectin in a ratio of about 10:1 as recited in claim 3, as Soumya teaches the composition comprises gelling agents including about 0.5-2% pectin and 1-6% gelatin (paragraphs 0046, 0049, and 0051 and claims 3 and 45), the teachings of Soumya encompass a composition comprising gelatin and pectin within the claimed range.
Regarding claim 6, as Soumya teaches that curing times typically range from about 12-48 hours; that setting times can be reduced from about 25-95%; that setting times can range from about 0-12 hours; and that the pectin gelling agent will continue to set over time but the pieces can be further processed while the pectin continues to set (paragraph 0120) the instantly claimed range of curing for substantially 24 hours is considered an obvious suggestion of the prior art (about 25-95% of the regular curing time of about 12-48 hours).
Regarding claims 7,8,13,14, as Soumya teaches that the fruit component may be apple and/or pineapple, purees or concentrates and is concentrated to a Brix of 70-86 (paragraphs 0034-0036, 0093, 0094 and 0097), the teachings of Soumya make obvious the use of the fruit juice concentrate as pineapple juice concentrate at 70-86 Brix and the fruit puree as apple puree. It would have been obvious to adjust the amounts of pineapple juice concentrate and apple puree depending on the flavor desired. Thus, it would have been obvious to arrive at the claimed amount of 76.25% pineapple juice concentrate and 7.45% apple puree as recited in claim 14.
Regarding the fruit snack as not including added sugars or corn syrup as recited in claim 9, as the teachings of Soumya do not require corn syrups or added sugars (all) and teach that the nutritive carbohydrates are up to 100% fruit solids (paragraph 0040), a product free of added sugars or corn syrup would have been an obvious suggestion of the teachings of the prior art. 
Regarding the product as all natural as recited in claim 11, as Soumya teaches of a product in which every required ingredient may be a natural ingredient (all) and as Soumya states that highly preferred are natural ingredient additives (paragraph 0084) the teachings of the prior art encompass or at least make obvious the formation of the product with all natural ingredients.
Regarding claim 15, Soumya teaches 0.40% tri sodium citrate(example 2) which is about 0.5% as claimed and 0.01% to 2% flavors(paragraph 0081-0082). As made obvious by Yusuf, it would have been obvious to use natural flavors in the fruit snack product.
Regarding claim 16, Soumya teaches the use of about 0.7 to 1.8% pectin(paragraph 0046) and about 1 to 6% gelatin(paragraph 0051) in the fruit snack product. Souyma does not specifically teach about 10.5% gelatin as claimed. However, it would have been obvious to adjust the amount of gelatin depending on the texture desired in the fruit snack. For example, for a harder texture, it would have been obvious to increase the amount of gelling agent. 
Regarding claim 17, Soumya teaches that the fruit snack can comprise about 0.2% to about 0.8% acids such as citric acids(paragraphs 0086-0087).
Regarding claim 18, Soumya teaches the use of natural colorants(paragraph 0084) but does not specifically teach an amount of about 2.0%. However, it would have been obvious to adjust the amount of colorant provided depending on the final color desired in the composition. For example, for a brighter color, it would have been obvious to add more colorant. 
Regarding claim 19, Soumya teaches that inclusion of vitamins(paragraph 0084). The fruit juice concentrate also would inherently provide vitamin C. Soumya is silent on the exact amount of vitamin C in the composition. However, it would have been obvious to adjust the amount of vitamin C depending on the nutritional needs of the consumer and the recommended daily value. 


Claim 4 is rejected under pre-AIA  35 U.S.C. 103a as being obvious over Soumya et al (US 2002/0168460 A1) in view of Bates et al (“Principles and practices of small- and medium-scale fruit juice processing” FAO Agricultural Services Bulletin 146 2001, pages 75, 76, 83 and 84) and applicant’s admitted prior art (specification paragraph 0027) further in view of Yusuf et al (US 2005/0260329 A1) further in view of eGForums (“Gelatin" pages 1-12 eGForums 2004-2005 https://forums.egullet.org/topic/50476-gelatin/).
As discussed above, Soumya teaches a process of manufacturing a gelled fruit snack comprising forming a mixture with fruit juice concentrate, natural colors and flavors and gelling agents including pectin and gelatin that are deposited for curing.
Soumya is silent to the gelatin as hydrated at a ratio of one part gelatin to two parts water prior to mixing with the fruit juice concentrate as recited in claim 5.
eGForums teaches that gelatin is soaked in water before using to hydrate and soften so that it will readily dissolve (page 1, Redsugar post, and page 4 Wendy post); that hydration step needs to be done before using the gelatin (page 4 Wendy); and that the scale should be no more than 1:3 ratio of gelatin to water (page 8, nightscotsman).  It would have been obvious to one of ordinary skill in the art for the gelatin to be hydrated in water before use in order to allow it to hydrate soften and readily dissolve upon use in view of eGForums.  It would have been further obvious to use a ratio of gelatin to water of 1:3 and less in order to achieve the desired hydration as that is the effective range taught by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791